Whether a credit indorsed on a note, was on ac" count of a payment actually made, or voluntary, and intended to bring the case within the summary jurisdiction, is a question for the determination of the Circut Court. The sum. pro. jurisdiction of the court is limited to £20 sterling, equal to $85 71 3-7; and where the plaintiff’s demand, at the time of action *374brought, was within the jurisdiction, but at the time trial, by the accumulation of interest, exceeded it, the plaintiff at his election, may take judgement to the extent of the jurisdiction, or declare, and transfer the case to the general jurisdiction. (Vide Gracey & Co. Wright, 2 M’C. 278.)